                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 1 of 10 Page ID #:153


                                               1   Dennis K. Ames, Esq., State Bar No. 81460
                                                         Email: dames@ljdfa.com
                                               2   Marissa A. Warren, Esq., State Bar No. 249583
                                                         Email: mwarren@ljdfa.com
                                               3   Merna R. Abdelmalak, Esq., State Bar No. 324349
                                                         Email: mabdelmalak@ljdfa.com
                                               4   LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
                                                   2677 North Main Street, Suite 901
                                               5   Santa Ana, California 92705-6632
                                                   Telephone (714) 558-7008 • Facsimile (714) 972-0379
                                               6
                                                   Attorneys for Defendant,
                                               7   GARFIELD BEACH CVS, L.L.C., erroneously sued and served
                                                   herein as CVS Pharmacy, Inc.
                                               8
                                                                             UNITED STATES DISTRICT COURT
                                               9
                                                           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10

                                              11   GARY GOLDSMITH,                             CASE NO.: 2:20-cv-00750-AB(JCx)
                                                                                               [Removal from Superior Court of California, Los Angeles,
                                              12                Plaintiff,                     Case No.: 19STCV44041]

                                              13         vs.                                   District Judge Andre Birotte, Jr.
                                                                                               Magistrate Judge Jacqueline Chooljian
                                              14   CVS PHARMACY, INC.; DOES 1
                                                   through 10,                                 DEFENDANT GARFIELD BEACH CVS,
                                              15                                               L.L.C.’S NOTICE OF MOTION AND
                                                                Defendants.                    MOTION TO STRIKE PUNITIVE
                                              16                                               DAMAGES IMPROPERLY ASSERTED
                                                                                               IN PLAINTIFF'S COMPLAINT
                                              17
                                                                                               ACTION FILED: December 9, 2019
                                              18

                                              19         NOTICE IS HEREBY GIVEN that on the March 20, 2020, at 10:00 a.m., or as soon
                                              20   thereafter as the matter may be heard in Courtroom 7B of the above-captioned Court,
                                              21   located at 350 West First Street, Los Angeles, CA 90012, Defendant GARFIELD BEACH
                                              22   CVS, L.L.C. (hereinafter “Defendant”) will move this Court for an order striking the prayer
                                              23   for punitive damages improperly asserted in Plaintiff, GARY GOLDSMITH’s Complaint
                                              24   pursuant to Rule 12(f) of Federal Rules of Civil Procedure (“FRCP”) and Section 425.13(a)
                                              25   of the California Code of Civil Procedure (“C.C.P.”, and Section 3294 of the California
                                              26   Civil Code (“Civ. Code”).
                                              27          Specifically, CVS seeks to strike the following provisions:
                                              28   ///
                                                                                                                Case no.: 2:20-cv-00750-AB(JCx)
                                                                                            -1-
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S MOTION TO STRIKE PUNITIVE DAMAGES IMPROPERLY
                                                                          ASSERTED IN PLAINTIFF'S COMPLAINT
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 2 of 10 Page ID #:154


                                               1         1. Page 6, Paragraph 50, “Therefore, in addition to recovering damages for the harms
                                               2   caused by Defendants’ unlawful and unfair business practices, Plaintiff also seeks punitive
                                               3   damages pursuant to Civil Code section 3294.
                                               4         2. Page 9, Prayer on all causes of action, line 4 “For punitive damages pursuant to
                                               5   Civil Code section 3294.
                                               6         This motion will be based on this Notice of Motion, the concurrently filed
                                               7   Memorandum of Points and Authorities, and the pleadings and papers filed herein, and
                                               8   such further oral and documentary evidence as may be presented at the hearing on this
                                               9   Motion.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10    Dated: January 31, 2020          LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                                                                     AMES
                                              11
                                                                                     /s/ Marissa A. Warren
                                              12                                     DENNIS K. AMES, ESQ.
                                                                                     MARISSA WARREN, ESQ.
                                              13                                     MERNA R. ABDELMALAK, ESQ.
                                                                                     Attorneys for Defendant, GARFIELD BEACH
                                              14                                     CVS, L.L.C.
                                              15

                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                                Case no.: 2:20-cv-00750-AB(JCx)
                                                                                            -2-
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S MOTION TO STRIKE PUNITIVE DAMAGES IMPROPERLY
                                                                          ASSERTED IN PLAINTIFF'S COMPLAINT
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 3 of 10 Page ID #:155


                                               1                                                TABLE OF CONTENTS
                                               2
                                                   Table of Authorities ..................................................................................................... i-ii
                                               3

                                               4   MEMORANDUM OF POINTS AND AUTHORITIES...................................................................1
                                               5
                                                   I.       INTRODUCTION ................................................................................................ 1
                                               6
                                                   II.      AUTHORITY ...................................................................................................... 1
                                               7

                                               8   III.     PLAINTIFF’S PRAYER FOR PUNITIVE DAMAGES MUST BE STRICKEN
                                                            BECAUSE PLAINTIFF DID NOT COMPLY WITH THE STATUTORY
                                               9
                                                            REQUIREMENTS OF CALIFORNIA CODE OF CIVIL PROCEDURE
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10            SECTION 425.13 ................................................................................................. 1
                                              11
                                                   IV.      PLAINTIFF FAILED TO ALLEGE SUFFICIENT FACTS TO SUPPORT A
                                              12            CLAIM FOR PUNITIVE DAMAGES AGAINST THIS DEFENDANT .......... 3
                                              13
                                                   V.       CONCLUSION..................................................................................................... 5
                                              14

                                              15

                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                                                                Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                             -i-
                                                                                                      TABLE OF CONTENTS
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 4 of 10 Page ID #:156


                                               1                                           TABLE OF AUTHORITIES
                                               2                                                          CASE LAW
                                               3   Central Pathology Service Medical Clinic. Inc. v. Superior Court
                                               4           3 Cal.4th 181, 192. (1992) .................................................................................... 2
                                               5   College Hospital, Inc. v. Superior Court
                                               6           8 Cal.4th 704, 719 (1994) ..................................................................................... 2
                                               7   Cyrus v. Havison
                                               8           65 Cal.App.3d 306, 316-317 (1976) ..................................................................... 3
                                               9   Dawes v. Superior Court
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10           (1980) 111 Cal. App. 3d 82, 87 ............................................................................ 4
                                              11   Faulkner v. California Toll Bridge Authority
                                              12           40 Cal.2d 317 (1952) ............................................................................................ 4
                                              13   Hilliard v. A.H. Robbins Co.
                                              14           148 Cal.App.3d 374, 392 (1983) .......................................................................... 4
                                              15   Johnson v. Superior Court
                                              16           101 Cal. App. 4th 869, 878-879(2002)................................................................. 2
                                              17   Nolan v. National Convenience Stores
                                              18           95 Cal.App.3d 279, 286 (1979) ............................................................................ 3
                                              19   Smithson v. Sparber
                                              20           123 Cal.App. 225, 232 (1932) .............................................................................. 4
                                              21   Tapley v. Lockwood Green Engineers, Inc.
                                              22           502 F.2d 559 (8th Cir. 1974) ................................................................................. 1
                                              23   Toole v. Richardson-Merrell, Inc.
                                              24           251 Cal.App.2d 689, 711 (1967) .......................................................................... 3
                                              25   STATE STATUTES
                                              26   California Civil Code § 3294 ............................................................................. 1, 2, 3, 4
                                              27   California Code of Civil Procedure § 423.13(a)............................................................. 1
                                              28   California Code of Civil procedure § 425.13(a) ......................................................... 1, 2
                                                                                                                                             Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                          - ii -
                                                                                                 TABLE OF AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 5 of 10 Page ID #:157


                                               1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                               2            I.   INTRODUCTION
                                               3          Plaintiff alleges five causes of action against moving Defendant, GARFIELD
                                               4   BEACH CVS, L.L.C. (hereinafter “Defendant” or “CVS”) in his Complaint: (1)
                                               5   “Violation of the Unruh Civil Rights Act,” (2) “Unfair Business and Practice,” (3)
                                               6   “Negligence,” (4) “Conversion,” and (5) “Vicarious Liability.” Each of Plaintiff’s causes
                                               7   of action against CVS arise out of the services rendered by CVS, a healthcare provider, in
                                               8   relation to a single filing of a prescription on January 11, 2019. See Plaintiff’s Complaint
                                               9   (“Cmplt”). Thus, any prayer for “exemplary damages intended to punish defendants” (i.e.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   punitive damages) must meet the strict pleading requirements mandated under Civ. Code
                                              11   § 3294. Further, to the extent that Plaintiff’s causes of action all arise out of the rendering
                                              12   of pharmacy services, Plaintiff must also first meet the mandated hearing requirements
                                              13   under C.C.P. § 423.13(a) prior to alleging a prayer for punitive damages in his Complaint.
                                              14   Pursuant to the provisions of the statute plaintiff's punitive damages claim must be stricken
                                              15   CVS.
                                              16           II.   AUTHORITY
                                              17          FRCP 12(f) provides that the court may order stricken from any pleading any
                                              18   insufficient defense or redundant, immaterial, impertinent, or scandalous matter. A motion
                                              19   to strike may be used to strike the prayer for relief where the damages sought are not
                                              20   recoverable as a matter of law. Tapley v. Lockwood Green Engineers, Inc., 502 F.2d 559
                                              21   (8th Cir. 1974).
                                              22
                                                          III.   PLAINTIFF’S PRAYER FOR PUNITIVE DAMAGES MUST BE
                                              23                 STRICKEN BECAUSE PLAINTIFF DID NOT COMPLY WITH THE
                                              24                 STATUTORY REQUIREMENTS OF CALIFORNIA CODE OF
                                                                 CIVIL PROCEDURE SECTION 425.13
                                              25

                                              26 C.C.P. Section 425.13(a) provides:
                                              27              In any action for damages arising out of the professional
                                                              negligence of a health care provider, no claim for punitive
                                              28              damages shall be included in a complaint or other pleading
                                                                                                              Case no.: 2:20-cv-00750-AB(JCx)
                                                                                            -1-
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 6 of 10 Page ID #:158


                                               1                  unless the court enters an order allowing an amended pleading
                                                                  that includes a claim for punitive damages to be filed. The court
                                               2                  may allow the filing of an amended pleading claiming punitive
                                               3                  damages on a motion by the party seeking the amended pleading
                                                                  and on the basis of the supporting and opposing affidavits
                                               4                  presented that the plaintiff has established that there is a
                                               5                  substantial probability that the plaintiff will prevail on the claim
                                                                  pursuant to Section 3294 of the Civil Code.
                                               6

                                               7         The legislative purpose of Code of Civil Procedure section 425.13 was to require
                                               8   that any punitive damage claim against a health care provider be subject to procedures set
                                               9   out in the statute "if the injury that is the basis for the claim was caused by conduct that
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   was directly related to the rendition of professional services." (Central Pathology Service
                                              11   Medical Clinic. Inc. v. Superior Court, 3 Cal.4th 181, 192. (1992)) "The Legislature's
                                              12   decision to provide health care practitioners with a procedural hurdle designed to weed out
                                              13   meritless punitive damage claims suggests the Legislature believed that such a mechanism
                                              14   was necessary to ensure that health care providers would not be embroiled in frivolous
                                              15   litigation that would affect their ability to continue to provide medical services to meet the
                                              16   health care needs of Californians." (Johnson v. Superior Court 101 Cal. App. 4th 869, 878-
                                              17   879(2002)). Pursuant to section 425.13, before a plaintiff can include a punitive damage
                                              18   claim against a health care provider for actions related to the provision of professional
                                              19   services, he must demonstrate to the court in a noticed motion that sufficient evidence
                                              20   exists supporting a judicial finding of a substantial probability that he will prevail on his
                                              21   punitive damage claim at trial. (College Hospital, Inc. v. Superior Court, 8 Cal.4th 704,
                                              22   719 (1994).)
                                              23         Here, Plaintiff failed to seek the necessary court order allowing him to include a
                                              24   prayer for punitive damages. Although pled under various different titles, the only conduct
                                              25   at issue which is the subject of Plaintiff’s Complaint for damages arises out of the rendering
                                              26   of pharmacy services by moving Defendant CVS, a health care provider. Therefore, despite
                                              27   the attempt to plead around the provisions of MICRA and the statutory requirements of
                                              28   C.C.P. § 425.13 by alleging improper and deficient causes of action unrelated to
                                                                                                               Case no.: 2:20-cv-00750-AB(JCx)
                                                                                             -2-
                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 7 of 10 Page ID #:159


                                               1   professional negligence, Plaintiff's claim for punitive damages against this defendant is
                                               2   improper. Thus, it is respectfully submitted that defendant's Motion to Strike should be
                                               3   granted subject to Plaintiff's ability to meet the requirements of California Code of Civil
                                               4   Procedure section 425.13.
                                               5         IV.    PLAINTIFF FAILED TO ALLEGE SUFFICIENT FACTS TO
                                               6                SUPPORT A CLAIM FOR PUNITIVE DAMAGES AGAINST THIS
                                               7                DEFENDANT
                                               8         In addition to failing to meet the mandated hearing requirements under C.C.P. §
                                               9   425.13, Plaintiff's factual allegations against moving defendant fail to support a claim for
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   punitive damages, as the factual allegations fall short of the requirement that Plaintiff
                                              11   allege facts establishing conduct on the part of this defendant that amounts to oppression,
                                              12   fraud, or malice. A complaint must allege conduct of “such severity or shocking character
                                              13   that it warrants the same treatment as that accorded to willful misconduct – conduct in
                                              14   which the defendant intends to cause harm.” Nolan v. National Convenience Stores, 95
                                              15   Cal.App.3d 279, 286 (1979). Ultimate facts of defendant’s oppression, fraud or malice
                                              16   must be alleged. Cyrus v. Havison, 65 Cal.App.3d 306, 316-317 (1976). Moreover, facts
                                              17   alleging actual malice must be pleaded. Toole v. Richardson-Merrell, Inc., 251 Cal.App.2d
                                              18   689, 711 (1967). In order for a corporate employer to be liable for punitive and exemplary
                                              19   damages, the required action by the employer must have been performed by an officer,
                                              20   director, or managing agent of the corporation.
                                              21         Moreover, Civ. Code § 3294 allows for punitive damages only “where defendant
                                              22   has been guilty of oppression, fraud or malice.” Section 3294 also defines the terms
                                              23   “oppression,” “fraud” and “malice.” Malice is defined as “despicable” conduct of the
                                              24   defendant with a willful and conscious disregard of the rights or safety of others.
                                              25   Oppression is defined as despicable conduct that exposes an individual to cruel and unjust
                                              26   hardship in conscious disregard of that individual’s rights. Lastly, fraud is defined as
                                              27   intentional misrepresentation, deceit, or concealment of a material fact known to the
                                              28   defendant with the intention on the part of the defendant of thereby depriving a person of
                                                                                                             Case no.: 2:20-cv-00750-AB(JCx)
                                                                                           -3-
                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 8 of 10 Page ID #:160


                                               1   property or legal rights or otherwise causing injury.
                                               2         Further, allegations of negligence cannot support a claim for punitive damages, no
                                               3   matter how gross. Dawes v. Superior Court (1980) 111 Cal. App. 3d 82, 87. Under Civil
                                               4   Code section 3294, “proof of negligence, even gross negligence, or recklessness is
                                               5   insufficient to warrant an award of punitive damages.” Id. (emphasis added).
                                               6         The caselaw in California is clear that a pleading is not sufficient if it merely alleges
                                               7   the statutory language. Rather, sufficient facts must be pleaded to show a party’s acts are
                                               8   oppressive, fraudulent or malicious. Hilliard v. A.H. Robbins Co., 148 Cal.App.3d 374,
                                               9   392 (1983).     “Allegations that the acts of [defendant] were ‘arbitrary, capricious,
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   fraudulent, wrongful and unlawful’ like other adjectival descriptions of such proceedings,
                                              11   constitute mere conclusions of law.” Faulkner v. California Toll Bridge Authority, 40
                                              12   Cal.2d 317 (1952). Further, “whatever words are found in pleading (such, for instance, as
                                              13   ‘carelessly, negligently, willfully, wrongfully[. . .]’) going to state the pleader’s
                                              14   conclusions, may be disregarded. A motion to strike out would be the proper way to seek
                                              15   their elimination[. . .]” Smithson v. Sparber, 123 Cal.App. 225, 232 (1932).
                                              16         Here, even if the Court finds that Plaintiff’s claims for punitive damages as to his
                                              17   cause of action for Unfair Business Practice does not arise out of the rendering of
                                              18   professional services from CVS, Plaintiff woefully fails to meet the strict pleading
                                              19   requirement that he allege specific facts which demonstrate “despicable” conduct on the
                                              20   part of CVS in order to warrant a prayer for punitive damages. Plaintiff’s Complaint is
                                              21   devoid of any facts showing “malice,” “oppression,” or “fraud” on the part of CVS.
                                              22   Plaintiff merely asserts the speculative and baseless allegations that CVS committed
                                              23   unlawful and unfair practice when they exercised professional judgment in confiscating
                                              24   Plaintiff’s prescription for MS Contin extended release on January 11, 2019. (Comp., ¶
                                              25   46, 51, 53-59) Thus, even taking the conclusory allegations in Plaintiff’s Complaint as
                                              26   true for the purpose of the instant motion, they fail to rise to the level of factual allegations
                                              27   necessary to support a claim for punitive damages.
                                              28         Therefore, Plaintiff’s prayer for punitive damages and the corresponding
                                                                                                               Case no.: 2:20-cv-00750-AB(JCx)
                                                                                             -4-
                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 9 of 10 Page ID #:161


                                               1   conclusory terminology utilized by Plaintiff in an effort to plead the same, is unsupported,
                                               2   irrelevant, and improper, and must be stricken from Plaintiff’s Complaint pursuant to
                                               3   FRCP 12(f).
                                               4          V.     CONCLUSION
                                               5         Based upon the foregoing, moving Defendant, GARFIELD BEACH CVS, L.L.C.,
                                               6   respectfully requests the Court grant his Motion to Strike, in its entirety.
                                               7

                                               8    Dated: January 31, 2020           LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                                                                      AMES
                                               9
                                                                                      /s/ Marissa A. Warren
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10                                      DENNIS K. AMES, ESQ.
                                                                                      MARISSA A. WARREN, ESQ.
                                              11                                      MERNA R. ABDELMALAK, ESQ.
                                                                                      Attorneys for Defendant, GARFIELD BEACH
                                              12                                      CVS, L.L.C.

                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                              Case no.: 2:20-cv-00750-AB(JCx)
                                                                                            -5-
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 9 Filed 01/31/20 Page 10 of 10 Page ID #:162


                                                                               CERTIFICATE OF SERVICE
                                               1
                                                   STATE OF CALIFORNIA                              ]
                                               2                                                    ] ss.
                                                   COUNTY OF ORANGE                                 ]
                                               3
                                                       I am employed in the County of Orange, State of California. I am over the age of
                                               4 18 and not a party to the within action; my business address is LA FOLLETTE,
                                                 JOHNSON, DeHAAS, FESLER & AMES, 2677 North Main Street, Suite 901, Santa Ana,
                                               5 California 92705-6632.

                                               6       On January 31, 2020, I served the foregoing document described as DEFENDANT
                                                 GARFIELD BEACH CVS, L.L.C.’S NOTICE OF MOTION AND MOTION TO
                                               7 STRIKE PUNITIVE DAMAGES IMPROPERLY ASSERTED IN PLAINTIFF'S
                                                 COMPLAINT by placing a true copy thereof enclosed in a sealed envelope addressed as
                                               8 follows:

                                               9 Peter Borenstein, Esq.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                 P.O. Box 885
                                              10 Culver City, CA 90232
                                                 Phone: (213) 362-8740
                                              11 Fax: (877) 460-3681
                                                 Email: peter@brnstn.org
                                              12
                                                   Attorneys for Plaintiff, GARY GOLDSMITH
                                              13

                                              14   The documents were served by the following means:
                                                   [x]     By United States Mail. I enclosed the documents in a sealed envelope or package
                                              15   addressed to the persons at the addresses listed above and placed the envelope for collection
                                              16   and mailing, following our ordinary business practices. I am readily familiar with this
                                                   business’s practice for collecting and processing correspondence for mailing. On the same
                                              17   day that correspondence is placed for collection and mailing, it is deposited in the ordinary
                                              18   course of business with the United States Postal Service, in a sealed envelope with postage
                                                   fully prepaid.
                                              19
                                              20         I am employed in the county where the mailing occurred. The envelope or package
                                                   was placed in the mail at Santa Ana, California.
                                              21
                                                         I declare under penalty of perjury under the laws of the United States of America
                                              22   and the State of California that the above is true and correct.
                                              23
                                                         Executed on January 31, 2020, at Santa Ana, California.
                                              24

                                              25                                             /s/Jenna Koval
                                                                                             JENNA KOVAL
                                              26
                                              27

                                              28
                                                                                                                  Case no.: 2:20-cv-00750-AB(JCx)

                                                                                    CERTIFICATE OF SERVICE
